 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1610 
In the House of Representatives, U. S.,

September 15, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the terrorist attacks launched against the United States on September 11, 2001. 
 
 
Whereas on the morning of September 11, 2001, terrorists hijacked and destroyed four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City and a third into the Pentagon outside of Washington, D.C.; 
Whereas the passengers and crew aboard the fourth civilian aircraft, United Airlines Flight 93, acted heroically to prevent the terrorist hijackers from taking additional American lives, by crashing the plane in Shanksville, Pennsylvania, and sacrificing their own lives instead; 
Whereas thousands of innocent men, women, and children were brutally murdered in the attacks of September 11, 2001; 
Whereas nine years later, the United States continues to mourn the lives lost on September 11, 2001; 
Whereas by targeting symbols of American strength and prosperity, the attacks were intended to assail the principles and values of the American people and to intimidate the Nation and its allies; 
Whereas the United States remains steadfast in its determination to defeat, disrupt, and destroy terrorist organizations and seeks to harness all elements of national power, including its military, economic, and diplomatic resources, to do so; 
Whereas Congress has passed, and the President has signed, numerous laws to protect the Nation, prevent terrorism at home and abroad, assist victims of terrorism, and support, in the field and upon return, the members of the Armed Forces who courageously defend the United States; 
Whereas the terrorist attacks that have occurred around the world since September 11, 2001, serve as reminders that the hateful inhumanity of terrorism poses a common threat to the free world, to people everywhere, and to democratic values; 
Whereas the United States has worked cooperatively with the nations of the free world to capture terrorists and bring them to justice; 
Whereas the United States remains committed to building strong and productive counterterrorism alliances; 
Whereas immediately following September 11, 2001, the Armed Forces moved swiftly against al-Qaeda and the Taliban, which the President and Congress had identified as enemies of the United States; 
Whereas in doing so, brave members of the Armed Forces left loved ones in order to defend the Nation and, in some cases, sustained serious injuries or made the ultimate sacrifice by giving their lives; and 
Whereas many members of the Armed Forces remain abroad, defending the Nation from further terrorist attacks and continuing to battle al-Qaeda and the Taliban: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes September 11 as a day to mourn and remember those taken from their loved ones and fellow citizens, and as a day for the people of the United States to recommit to the Nation and to each other; 
(2)once again extends its deepest sympathies to the friends, families, and loved ones of the innocent victims of the September 11, 2001, terrorist attacks; 
(3)honors the heroic service and sacrifices of first responders, law enforcement personnel, State and local officials, volunteers, and others who aided the victims and, in so doing, bravely risked and often sacrificed their own lives and health; 
(4)expresses gratitude to the foreign leaders and citizens of all nations who have assisted and continue to stand in solidarity with the United States against terrorism in the aftermath of the attacks; 
(5)recognizes the heroic service of United States personnel, including members of the Armed Forces, intelligence agencies, the diplomatic service, the law enforcement and homeland security communities, and their families, who have sacrificed much, including their lives and health, to defend their country against terrorists; 
(6)vows that it will continue to defend the people of the United States and to identify, intercept, and defeat terrorists, including providing the Armed Forces, intelligence agencies, the diplomatic service, and the law enforcement and homeland security communities with the resources and support necessary to effectively accomplish this mission; and 
(7)reaffirms that the American people will never forget the sacrifices made on and since September 11, 2001. 
 
Lorraine C. Miller,Clerk.
